Exhibit 10.1

Execution Version

AGREEMENT REGARDING SETTLEMENT

This AGREEMENT REGARDING SETTLEMENT (this “Agreement”) is made and entered into
on January 29, 2018 (the “Execution Date”), by and among each of the signatories
hereto (each, a “Settlement Party” and, collectively, the “Settlement Parties”).

RECITALS

WHEREAS, certain of the Settlement Parties are party to a joint venture
regarding jointly-owned assets in the Appalachian area and desire to wind up
such joint venture dealings and to settle certain claims relating thereto among
certain of the Settlement Parties (the “Settlement”);

WHEREAS, the Settlement Parties have agreed to the terms and conditions of the
Settlement as set forth in the Escrowed Transaction Documents (defined below);
and

WHEREAS, on January 15, 2018, certain of the Settlement Parties, including EXCO
Resources, Inc., a Texas corporation (“EXCO Parent”), and its applicable
Affiliates (as defined in the Settlement Agreement, defined below)
(collectively, the “Bankruptcy Parties”) filed voluntary petitions for relief
under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”);

WHEREAS, the Settlement Parties have agreed that the Bankruptcy Parties shall
file a motion (the “9019 Motion”) under Bankruptcy Rule 9019 seeking entry of an
order (the “9019 Order”) approving the Settlement pursuant to the Escrowed
Transaction Documents.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Settlement Parties hereby agree as
follows:

1. Escrowed Transaction Documents. On the Execution Date, each Settlement Party
has executed and acknowledged (where applicable) two counterparts (or, in the
case of documents to be recorded, a sufficient number of counterparts to
facilitate such recording) of each of the following documents to which such
Settlement Party is a party (the “Escrowed Transaction Documents”), and has
delivered such counterparts of the Escrowed Transaction Documents to the Houston
office of Kirkland & Ellis LLP (“KE”) to be held in escrow:

(a) Settlement Agreement and Mutual Release, by and among EXCO Holding (PA),
Inc., a Delaware corporation (“EXCO”), EXCO Production Company (PA), LLC, a
Delaware limited liability company (“EXCOPA”), EXCO Production Company (WV),
LLC, a Delaware limited liability company (“EXCOWV”), EXCO Resources (PA), LLC,
a Delaware limited liability company (“Operator”), BG Production Company (PA),
LLC, a Delaware limited liability company (“BGPA”), BG Production Company (WV),
LLC, a Delaware limited liability company (“BGWV”) and SWEPI LP, a Delaware
limited partnership (“SWEPI”), counterparts of which are attached hereto as
Exhibit A (the “Settlement Agreement”);

(b) Membership Interest (ERPA) Transfer Agreement, by and among BG US Production
Company, LLC, a Delaware limited liability company (“BG”), Operator and EXCO,
counterparts of which are attached hereto as Exhibit B;



--------------------------------------------------------------------------------

(c) Membership Interest (Midstream) Transfer Agreement, by and among BG, EXCO
Appalachia Midstream, LLC, a Delaware limited liability company (“Midstream”)
and EXCO, counterparts of which are attached hereto as Exhibit C;

(d) Membership Interest (BG PA) Transfer Agreement, by and between BG, BGPA and
EXCOPA, counterparts of which are attached hereto as Exhibit D;

(e) Membership Interest (BG WV) Transfer Agreement, by and between BG, BGWV and
EXCOWV, counterparts of which are attached hereto as Exhibit E;

(f) Assignment of EXCO Re-Assigned Leases, by and between EXCOPA and SWEPI,
counterparts of which are attached hereto as Exhibit F (the “Assignment”); and

(g) Termination and Release Agreement, by and among BG, BG North America, LLC, a
Delaware limited liability company, BGPA, BGWV, EXCO Parent, EXCO, Operator,
EXCOPA, EXCOWV, EXCO Operating Company, LP, a Delaware limited partnership, and
Midstream, counterparts of which are attached hereto as Exhibit G.

2. 9019 Order; Release of Escrowed Transaction Documents. Each of the Settlement
Parties hereby instructs KE to hold the Escrowed Transaction Documents in escrow
pending entry by the Bankruptcy Court of the 9019 Order. No later than three
business days following entry of the 9019 Order, SWEPI shall cause the payment
contemplated by paragraph B of the Settlement Agreement to be made. For the
avoidance of doubt, SWEPI shall not be obligated to make such payment unless the
9019 Order explicitly releases any applicable liens, mortgages, security
interests, or other encumbrances created by EXCO Parent or its Affiliates on the
properties described in the Assignment. Upon confirmation of receipt of such
payment (the date such payment is confirmed, the “Closing Date”), and with no
further action required of any Settlement Party, (a) KE shall deliver (i) the
Escrowed Transaction Documents to the applicable Settlement Parties and (ii) the
9019 Order to SWEPI for filing of record in the applicable counties to evidence
the release any applicable mortgages and security interests created by EXCO
Parent or its Affiliates on the properties described in the Assignment, and
(b) the Escrowed Transaction Documents shall be deemed released and delivered by
each applicable Settlement Party as of the Closing Date.

3. Termination; Effect of Termination. This Agreement shall automatically
terminate, and no Settlement Party shall have any continuing obligation
hereunder, in the event that (a) the Bankruptcy Parties have not filed the 9019
Motion, which motion shall in form and substance reasonably acceptable to the
Settlement Parties, by January 31, 2018, or (b) the 9019 Order, which order
shall be in form and substance unconditionally acceptable to the Settlement
Parties, is not entered by the Bankruptcy Court on or before April 1, 2018. For
the avoidance of doubt, any Settlement Party may terminate this Agreement if the
9019 Order entered by the Bankruptcy Code is not in a form and substance
unconditionally acceptable to such Settlement Party. The Settlement Parties
hereby direct KE, promptly following termination of this Agreement, to destroy
all copies of executed signature pages to the Escrowed Transaction Documents.

 

2



--------------------------------------------------------------------------------

4. Miscellaneous.

(a) This Agreement shall be binding upon and inure to the benefit of the
Settlement Parties and their respective successors and permitted assigns. No
Settlement Party may assign (by contract, operation of law or otherwise) either
this Agreement or any of its rights, interests, or obligations hereunder without
the express prior written consent of the other Settlement Parties, and any
attempted assignment without such consent shall be null and void. The terms and
provisions of this Agreement are intended solely for the benefit of the
Settlement Parties and their respective successors or permitted assigns, and it
is not the intention of the Settlement Parties to confer third-party beneficiary
rights upon any other person.

(b) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Any facsimile or other electronic copies hereof or
signature hereon shall, for all purposes, be deemed originals.

(c) THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE SETTLEMENT PARTIES SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

[Signature pages follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Settlement Parties has executed this Agreement
as of the Execution Date.

 

BG US PRODUCTION COMPANY, LLC     BG PRODUCTION COMPANY (PA), LLC By:  
/s/ Michael Larimer     By:   /s/ Michael Larimer Name:   Michael Larimer    
Name:   Michael Larimer Title:   VP Operations     Title:   VP Operations BG
NORTH AMERICA, LLC     BG PRODUCTION COMPANY (WV), LLC By:   /s/ Deforester
Jones     By:   /s/ Michael Larimer Name:   Deforester Jones     Name:   Michael
Larimer Title:   Vice President & Controller     Title:   VP Operations SWEPI LP
      By:   /s/ Gary D. Cameron       Name:   Gary D. Cameron       Title:   US
Onshore Land Manager      

[Signature Page to Agreement Regarding Settlement]



--------------------------------------------------------------------------------

EXCO RESOURCES, INC.     EXCO RESOURCES (PA), LLC By:   /s/ Harold L. Hickey    
By:   /s/ Harold L. Hickey Name:   Harold L. Hickey     Name:   Harold L. Hickey
Title:   Chief Executive Officer & President     Title:   Chief Executive
Officer & President EXCO HOLDING (PA), INC.     EXCO APPALACHIA MIDSTREAM, LLC
By:   /s/ Harold L. Hickey     By:   /s/ Harold L. Hickey Name:   Harold L.
Hickey     Name:   Harold L. Hickey Title:   Chief Executive Officer & President
    Title:   Chief Executive Officer & President EXCO OPERATING COMPANY, LP    
EXCO PRODUCTION COMPANY (PA), LLC By:   EXCO Partners OLP GP, LLC, its general
partner       By:   /s/ Harold L. Hickey     By:   /s/ Harold L. Hickey Name:  
Harold L. Hickey     Name:   Harold L. Hickey Title:   Chief Executive Officer &
President     Title:   Chief Executive Officer & President       EXCO PRODUCTION
COMPANY (WV), LLC       By:   /s/ Harold L. Hickey       Name:   Harold L.
Hickey       Title:   Chief Executive Officer & President

[Signature Page to Agreement Regarding Settlement]



--------------------------------------------------------------------------------

Acknowledged (solely as to its responsibilities hereunder)

 

KIRKLAND & ELLIS LLP By:   /s/ Alexandra Schwarzman Name:   Alexandra Schwarzman
Title:   Associate

[Signature Page to Agreement Regarding Settlement]